DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13, 16-22 are pending in the application.  Claims 13, 16-22 are withdrawn.  Claims 1-4, 6-12 are currently under examination.
This office action is in response to the amendment filed on 7/27/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “one or more modulated metabolic genes are selected from the group consisting of: CYP11A1…CYP8B1; and one or more sgRNAs for one or more metabolic genes” renders the claim indefinite because it is unclear whether the group that the modulated metabolic genes are selected from also contains sgRNA for the metabolic genes, or the sgRNA is in addition to the metabolic gene group. 
Dependent claims 2-4, 6-12 are rejected for same reason because they depend on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites a selection group that comprises more genes than the group recited in claim 1 of which claim 12 depends on.  As such, claim 12 does not further limits claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a1)as being anticipated by Jover et al (FEBS, 1998, Vol. 431, pages 227-230).
Claim 1 drawn to a genetically engineered cell that comprises one or more modulated metabolic genes that is greater than the expression in an unmodified cell, wherein the gene may be CYP2B6, 2C9 and 2D6.  The claim is interpreted as the gene is selected from the selection group comprises recited genes and sgRNA having sequence SEQ ID NO: 1-15 and 19-24.
Jover disclose a genetically engineered cell, HepG2 cells that comprises ectopic  C/EBPα, having a number of CYP 450 genes modulated by such expression CYP2B6, 2C9 and 2D6 (page 229, 1st col., and Figure 3 and legend). The disclosure from Jover meets all limitations of claim 1, 2, 3, 4 and 12.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jover, in view of Konermann (Nature 2015, Vol. 517, (7536) pages 583-588).
The teaching from Jover is discussed above. Jover also teach the p450 constitute a superfamily of monooxygenases that participate in the metabolism of endogenous substrates and play a key role in the detoxification as well as in the metabolic activation of xenobiotics (page 227, 1st col., 1st paragraph). Jover teach research into the precise modulation of p450 has been hampered by the fact that CYP expression is almost absent in hepatoma cells and rapidly declines in primary cultured hepatocytes (page 227, 1st col., 1st paragraph). Jover teach HepG2 cells also have lower expression of hepatocyte specific transcription factors including C/EBP, wherein re-expression of C/EBP increases some CYP expression in said cell (page 228, 1st col., 2nd paragraph).
However, Jover does not teach using Cas9 system to activate CYP genes.
Konermann teaches achieving systematic genome wide perturbation within intact biological system is important for elucidating gene function and epigenetic regulation, whereas genome scale gain of function (GOF) may be achieved using inactive Cas9 activator fusions targeted to the promoter of endogenous genes (page 2, lines 1-2, 2nd paragraph, lines 6-9). Konermann teaches a potent transcription activation complex that can activate multiple endogenous genes (page 5, 3rd paragraph). Konermann teaches the results demonstrate the broad applicability of CRISPR-based GOF screening for functional genomic research.
It would have been obvious to an ordinary skilled in the art that isolated hepatocytes may be modified by the CRISPR system to reactivate CYP genes based on the combined teaching from Jover and Konermann. The ordinary skilled in the art would be motivated to do so to obtain in vitro hepatocytes that better represent hepatocytes in vivo for studying different substrates metabolism. The ordinary skilled in the art would have reasonable expectation of success to follow the design instruction taught by Konermann and make sgRNA targeting different CYP genes and introduce Cas9 and sgRNA into hepatocyte in vitro, i.e. HepG2, following combined teaching from Konermann and Jover. Therefore, the claimed invention of claim 6-7 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 8 and 10, Konnermann teaches the Cas9 is operatively linked to a VP64 activator (page 4, 1st paragraph, lines 1-2).  
Regarding claim 9, Konnermann teaches the cell comprises dCas9-VP64 paired with MS2-65 or dCas9 paired with MS2-VP64 fusion proteins (page 3, last paragraph).
Regarding claim 11, Konnermann teaches the one or more Cas9 transcriptional activator providers over 2.5 fold higher transcription activation for both ASCL1 and MYOD1 (page 3, last paragraph), which meets the limitation of form a synergistic activation mediator. 
Response to Arguments
In response to the 102 rejection, Applicant argues that amended claim includes feature from claim 5 and it is not disclosed by Jover.
This argument is not persuasive because the disclosure from Jover discloses modulating CYP2B6, 2C9 and 2D6 (page 229, 1st col., and Figure 3 and legend). The alleged feature from claim 5, sgRNAs, are added to the selection group.  As such, it is not a necessary requirement, but may be selected as one or more metabolic gene.  For this reason, the rejection is maintained for reason discussed above.
In response to the 103 rejection, Applicant argues that the amendment renders Jover moot, and Konermann does not cure the deficiencies of Jover relating to claim 1.
This is not found persuasive because there is no deficiencies in Jover with regard to claim 1 (see reason above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636